 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ALLEN HAMMLER,                                    Case No.: 3:18-cv-0326-AJB-WVG
12                                    Plaintiff,
                                                       ORDER:
13   v.
     J. ALVAREZ, et al.,                               (1) ADOPTING THE REPORT &
14
                                                       RECOMMENDATION, (Doc. No. 53);
15                                 Defendants.
                                                       (2) GRANTING DEFENDANTS’
16
                                                       MOTION TO DISMISS, (Doc. No. 19);
17
                                                       (3) ALLOWING PLAINTIFF LEAVE
18
                                                       TO AMEND.
19
20         Before the Court is Plaintiff Allen Hammler’s First Amended Complaint (“FAC”) 1
21   under the Civil Rights Act, 42 U.S.C. § 1983. (Doc. No. 1.) In the Report and
22   Recommendation (“R&R”), the Magistrate Judge recommended: (1) Plaintiff’s Claim One
23   for Excessive Force be dismissed without leave to amend; (2) Defendants Alvarez and Deis
24   are entitled to qualified immunity as to Claim One; (3) Claim Two for retaliation be
25
26
27
     1
       The Court has previously construed Plaintiff’s original complaint as the FAC since
     dismissing Plaintiff’s Count Three. (Doc. Nos. 8, 15.) Thus, the Court will refer to the
28   Complaint—without consideration of Count Three—as the FAC.
                                                   1

                                                                           3:18-cv-0326-AJB-WVG
 1   dismissed against all defendants with leave to amend; and (4) ruling on qualified immunity
 2   for Claim Two be delayed until Plaintiff has amended the retaliation claim. (Doc. No. 53
 3   at 2.) For the reasons discussed herein, the Court ADOPTS the R&R’s holding,
 4   (Doc. No. 53), GRANTS the motion to dismiss, (Doc. No. 19), and DISMISSES
 5   Plaintiff’s complaint against all Defendants.
 6                                       I.   BACKGROUND
 7         For purposes of the instant objection, Plaintiff does not dispute the factual
 8   background outlined in the R&R. (Doc. No. 58 at 2.) Because of this absence of dispute,
 9   the Court will provide a narrow background of the facts that are vital to the Court’s review.
10         On November 28, 2016, Plaintiff was escorted back to his cell by Defendants
11   Alvarez and Deis, when he discovered his cell had been searched and his personal
12   belongings had been damaged. (Doc. No. 1 ¶ 2.) Plaintiff demanded to speak to Lieutenant
13   Piket and stated to Alvarez that he would not give up his handcuffs until then. (Id. ¶ 5.)
14   Alvarez and Deis then took hold of the chain and directed Plaintiff to place his hands
15   outside of the food-port. (Id.) Plaintiff refused, again demanding to speak to the
16   Lieutenant. (Id.)
17         Alvarez then slowly began pulling the chain, bringing Plaintiff’s back to the door.
18   (Id. ¶ 7.) Plaintiff then began yelling at Defendants, “stop pulling the . . . chain, I’m not
19   resisting, and won’t resist.” (Id.) As Alvarez and Deis continued to pull the chain, Alvarez
20   took hold of Plaintiff’s handcuffs and pulled his hands through the food-port. (Id. ¶ 8.)
21   Plaintiff’s left hand caught on the food-port’s lower corner, causing him pain as Defendants
22   continued to pull the chain. (Id. ¶ 10.) Alvarez then reached through the food-port and
23   attempted to unlock Plaintiff’s handcuffs. (Id.) Plaintiff’s left hand moved into the way,
24   and Alvarez “jabbed at it [twice] with the key[.]” (Id.) Alvarez took hold of Plaintiff’s right
25   hand and unlocked that cuff, allowing Plaintiff to “unhitch his left hand from the food-
26   port.” (Id. ¶ 11.) Plaintiff’s left hand was then “forcfully [sic] pulled through and out of the
27   food-port where Dies [sic] grabbed hold of it and violently twisted it while Alvarez
28   unlocked the cuff upon it.” (Id.)
                                                     2

                                                                                 3:18-cv-0326-AJB-WVG
 1                                 II.    LEGAL STANDARDS
 2         A.     Review of the Report and Recommendation
 3         “The court shall make a de novo determination of those portions of the [report and
 4   recommendation] to which objection is made.” 28 U.S.C. § 636(b)(1). The “statute makes
 5   it clear that the district judge must review the magistrate judge’s findings and
 6   recommendations de novo if objection is made, but not otherwise.” United States v. Reyna–
 7   Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (emphasis in original); see Schmidt
 8   v. Johnstone, 263 F. Supp. 2d 1219, 1225–26 & n. 5 (D. Ariz. 2003) (applying Reyna–
 9   Tapia to habeas review).
10         B.     Motion to Dismiss
11         A motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of a plaintiff’s
12   complaint. See Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). “[A] court may dismiss
13   a complaint as a matter of law for (1) lack of cognizable legal theory or (2) insufficient
14   facts under a cognizable legal claim.” SmileCare Dental Grp. v. Delta Dental Plan of Cal.,
15   88 F.3d 780, 783 (9th Cir. 1996) (internal quotations and citation omitted). However, a
16   complaint will survive a motion to dismiss if it contains “enough facts to state a claim to
17   relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
18   In making this determination, a court reviews the contents of the complaint, accepting all
19   factual allegations as true and drawing all reasonable inferences in favor of the nonmoving
20   party. See Cedars-Sinai Med. Ctr. v. Nat’l League of Postmasters of U.S., 497 F.3d 972,
21   975 (9th Cir. 2007). Notwithstanding this deference, a reviewing court need not accept
22   legal conclusions as true. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). It is also
23   improper for a court to assume “the [plaintiff] can prove facts that [he or she] has not
24   alleged.” Assoc. Gen. Contractors of Cal., Inc. v. Cal. State Council of Carpenters, 459
25   U.S. 519, 526 (1983). However, “[w]hen there are well-pleaded factual allegations, a court
26   should assume their veracity and then determine whether they plausibly give rise to an
27   entitlement to relief.” Iqbal, 556 U.S. at 664.
28         Pro se pleadings are held “to less stringent standards than formal pleadings drafted
                                                   3

                                                                              3:18-cv-0326-AJB-WVG
 1   by lawyers” because pro se litigants are more prone to making errors in pleading than
 2   litigants represented by counsel. Hughes v. Rowe, 449 U.S. 5, 9 (1980) (internal quotations
 3   omitted). Thus, the Supreme Court has stated that federal courts should liberally construe
 4   the “‘inartful pleading’ of pro se litigants.” Eldridge v. Block, 832 F.2d 1132, 1137 (9th
 5   Cir. 1987) (quoting Boag v. MacDougall, 454 U.S. 364, 365 (1982)). Nonetheless, Federal
 6   Rule of Civil Procedure 8(a) requires that a complaint contain a short plain statement of
 7   “the claim showing that the pleader is entitled to relief[.]” Even if some claims may not—
 8   on their face—be subject to dismissal under Rule12(b), a court still has discretion to
 9   dismiss those that fail to comply with the requirement that they be “simple, concise, and
10   direct.” McHenry v. Renne, 84 F.3d 1172, 1179 (9th Cir. 1996) (quoting Fed. R. Civ. P.
11   8(e)).
12                                       III.   DISCUSSION
13            Plaintiff objects to the R&R’s recommendation for Claim One, arguing: (1) the
14   Magistrate Judge failed to consider certain facts and unreasonably ignored others for his
15   Eighth Amendment claim, and (2) Defendants Alvarez and Deis should not be granted
16   qualified immunity. (Doc. No. 58 at 2–4.)
17            The R&R states Plaintiff fails to establish either (1) an “objectively, sufficiently
18   serious” use of force, or (2) that Defendants possessed a “sufficiently culpable state of
19   mind.” Farmer v. Brennan, 511 U.S. 825, 834 (1994). The R&R further notes that Plaintiff
20   admits in his FAC that he refused to comply with Defendants’ orders in their attempts to
21   remove Plaintiff’s handcuffs. (Doc. No. 53 at 7; see also Doc. No. 1 ¶ 5.) Moreover,
22   Plaintiff’s FAC demonstrates that Defendants’ use of force ceased once Plaintiff’s
23   handcuffs were removed. (Doc. No. 53 at 8; Doc. No. 1 ¶ 11.)
24            For the reasons stated below, the Court concurs with the R&R that Plaintiff’s
25   allegations, even when viewed in the light most favorable to him, do not demonstrate that
26   Defendants Alvarez and Deis used malicious or sadistic force against Plaintiff. (Doc. No.
27   53 at 7.) In fact, the R&R finds that Plaintiff did not establish the two elements of an Eighth
28   Amendment excessive force claim because Defendants Alvarez and Deis: (1) applied
                                                    4

                                                                                3:18-cv-0326-AJB-WVG
 1   minimal force “in a good-faith effort to maintain or restore order” and (2) “lacked the
 2   requisite state of mind for an excessive force claim.” (Id.)
 3         A.     Petitioner Fails to Establish an Objectively Serious Use of Force
 4         Plaintiff objects to the R&R’s finding regarding his first claim for use of excessive
 5   force, contending the Magistrate Judge “trivlized [sic] a violent and vicious attack” by
 6   Defendants, and that Defendants intentionally inflicted pain upon Plaintiff. (Doc. No. 58
 7   at 3.) Plaintiff also continues to rely upon the alleged violation of the California Department
 8   of Corrections and Rehabilitation’s (“CDCR”) use of force policy and the CDCR’s fact
 9   sheet regarding the court decree in Coleman v. Brown, 912 F. Supp. 1282 (E.D. Cal. 1995)
10   as the basis for his Eighth Amendment claim. (Id. at 4.)
11         Prison officials violate the Eighth Amendment’s Cruel and Unusual Punishments
12   Clause by committing an objectively excessive use of force against inmates. Hudson v.
13   McMillan, 503 U.S. 1, 6–7 (1992). However, when the prison official’s use of force is in
14   furtherance of maintaining institutional security, they “should be accorded wide-ranging
15   deference[.]” Whitley v. Albers, 475 U.S. 312, 321–22 (1986).
16         Here, Plaintiff’s allegations of force include: “forcefully pull[ing] Plaintiff’s hands
17   into and through the food-port” to remove Plaintiff’s handcuffs, (Doc. No. 1 ¶ 8),
18   “intentionally (twice) jabb[ing] at [Plaintiff’s right hand] with the [handcuff] key . . .
19   cutting Plaintiff atop the hand,” (Id. ¶ 10), and pulling Plaintiff’s left hand through the
20   food-port and “violently twist[ing]” so that Defendant Alvarez could unlock the cuff from
21   that hand (Id. ¶ 11). However, despite these allegations, the Court agrees with the R&R’s
22   finding that Defendants’ actions do not rise to the level of an objectively serious use of
23   force. (Doc. No. 53 at 8.) As noted in the R&R, Defendants “objectively used minimal and
24   appropriate force to remove a handcuff” from Plaintiff, who repeatedly refused to
25   cooperate with Defendants’ attempts to remove his handcuffs. (Id.; see also Doc. No. 1 ¶¶
26   5, 6.) Moreover, Defendants’ use of force ceased once Plaintiff’s handcuffs were removed,
27   further establishing that Defendants were merely attempting to remove handcuffs from an
28   uncooperative inmate. (Doc. No. 53 at 8.)
                                                    5

                                                                                3:18-cv-0326-AJB-WVG
 1         Furthermore, despite Plaintiff’s allegations that he “suffered injuries to the hands
 2   consisting of a stab wound, cuts, swelling, bruising, [and] nerve damage,”
 3   (Doc. No. 1 ¶ 16), the medical report attached to the FAC show otherwise.2 Indeed, though
 4   Plaintiff stated to medical personnel that he could not “feel” his hands or fingers, no
 5   physical injuries were found. (Id. at Ex. D-14). Rather, medical personnel found that both
 6   Defendants Alvarez and Deis suffered injuries to their hands by Plaintiff. (Id. at Ex.
 7   D-15, 16.)
 8         Thus, the Court agrees with the R&R’s recommendation and finds Plaintiff has
 9   failed to establish the first element of an Eighth Amendment excessive force violation.
10         B.     Plaintiff Has Not Alleged Defendants Alvarez and Deis Possessed a
11                Sufficiently Culpable State of Mind
12         Prison officials must have a “sufficiently culpable state of mind” in using excessive
13   force to violate the Eighth Amendment. Farmer, 511 U.S. at 834. However, an inmate must
14   prove the force was applied “maliciously and sadistically, rather than as part of a good-
15   faith effort to maintain or restore discipline.” Wilkins v. Gaddy, 559 U.S. 34, 40 (2010) (per
16   curiam) (quoting Hudson, 503 U.S. at 7) (internal citations omitted). “[S]uch factors as the
17   need for the application of force, the relationship between the need and the amount of force
18   that was used, and the extent of injury inflicted are relevant to that ultimate determination.”
19   Whitley, 475 U.S. at 321 (quoting Johnson v. Glick, 481 F.2d 1028, 1033 (2nd Cir. 1973)
20   (internal quotations omitted).
21         The Court agrees with the R&R that Plaintiff failed to allege that Defendants Alvarez
22   and Deis possessed a sufficiently culpable state of mind. (Doc. No. 53 at 11.) Rather,
23   Plaintiff’s FAC establishes that Defendants only began to use force after Plaintiff refused
24   their “direct order to put [his] hands out of the food-port[.]” (Doc. No. 1 ¶ 5.) Moreover,
25
26
     2
27     The Court may consider documents attached to a complaint in deciding a motion to
     dismiss under Rule 12(b)(6). Amfac Mortg. Corp. v. Arizona Mall of Tempe, Inc., 583 F.2d
28   426, 429 (9th Cir. 1978).
                                                    6

                                                                                3:18-cv-0326-AJB-WVG
 1   Plaintiff details how Defendants’ minimal use of force was in furtherance of removing his
 2   handcuffs—a good-faith effort to restore discipline. (Id. ¶¶ 5, 7, 8, 10, 11.) See Beard v.
 3   Kimble, No. 2:08-CV-00137, 2015 WL 4662694, at *6 (E.D. Cal. Aug. 5, 2015)
 4   (dismissing Plaintiff’s claim for excessive force because he was pepper-sprayed after
 5   refusing to comply with the officer’s order to return to his cell); see also Fugawa v.
 6   Trimble, No. 1:11-CV-00966, 2015 WL 672123, at *10 (E.D. Cal. Feb. 17, 2015) (finding
 7   officers may use reasonable force to gain compliance with an order).
 8         Because Plaintiff failed to plead that Defendants acted maliciously with the purpose
 9   of causing him harm—but rather established that Defendants were maintaining
10   discipline—the Court agrees with the R&R that Plaintiff has not established the second
11   element of an Eighth Amendment excessive force claim.
12         C.     Violation of Prison Policy or Regulation Is Not a Basis for a
13                Constitutional Violation
14         Plaintiff further asserts that Defendants’ alleged violation of the CDCR’s use of
15   force policy constitutes a basis for his Eighth Amendment claim. (Doc. No. 1 ¶ 16.)
16   However, a prison official’s violation of a prison regulation does not itself establish a
17   constitutional violation. See Edwards v. Johnson, 209 F.3d 772, 779 (5th Cir. 2000); see
18   also Sims v. Ulit, No. 1:11-CV-00140-AWI-MJS (PC), 2012 WL 293298, at *8 (E.D. Cal.
19   Jan. 31, 2012) (“Nor does a prison official’s mere violation of a prison regulation constitute
20   a constitutional violation”). As stated in the R&R, “Plaintiff must show more than a
21   violation of policy—namely, he must show the elements of the Eighth Amendment
22   claim[.]” (Doc. No. 53 at 13.) Thus, Plaintiff’s Eighth Amendment claim based on
23   Defendants’ alleged violation of the CDCR policy fails.
24         D.     Violation of a Consent Decree in a Class Action Is Insufficient to State a
25                Claim for Excessive Force
26         Plaintiff further relies upon a CDCR fact sheet which implements a court order on
27   use of force and disciplinary processes for Coleman v. Brown class members. (Doc. No. 1,
28   Ex. B-1.) The Coleman action addressed the “constitutional adequacy of the mental health
                                                   7

                                                                               3:18-cv-0326-AJB-WVG
 1   care provided to inmates within the [CDCR], and the class action consists of all inmates
 2   with serious mental disorders who are now, or who will in the future be, confined with the
 3   [CDCR].” Espinoza v. Saldivar, No. 1:15-cv-00812-DAD-SAB (PC), 2016 WL 7159249,
 4   at *2 (E.D. Cal. Dec. 8, 2016). However, Plaintiff does not claim in his FAC that he is a
 5   member of the Coleman class. Moreover, “[i]t is well-settled that the remedial orders issued
 6   in Coleman . . . do not provide an independent cause of action under section 1983, as the
 7   orders do not create or expand on a plaintiff’s constitutional rights.” Id. at *3 (citing
 8   Coleman v. CDCR, No. 09-cv-01292-SKO PC, 2011 WL 2619569, at *4 (E.D. Cal.
 9   July 1, 2011)). Thus, Plaintiff’s allegations against Defendants for use of excessive force
10   based on Coleman fails. Accordingly, his Eighth Amendment claim fails in its entirety and
11   is DISMISSED WITH PREJUDICE.
12         E.     Defendants’ Qualified Immunity
13         Finally, Plaintiff objects to the R&R’s recommendation that Defendants be granted
14   qualified immunity because the CDCR’s regulations “are published and were well noted
15   throughout the system[.]” (Id.)
16         “In determining whether an officer is entitled to qualified immunity, we consider (1)
17   whether there has been a violation of a constitutional right; and (2) whether that right was
18   clearly established at the time of the officer’s alleged misconduct.” C.V. by & through
19   Willegas v. City of Anaheim, 823 F.3d 1252, 1255 (9th Cir. 2016) (quoting Lal v.
20   California, 746 F.3d 1112, 1116 (9th Cir. 2014)). The Supreme Court has often stressed
21   the importance of deciding qualified immunity “at the earliest possible stage in litigation”
22   in order to preserve the doctrine’s status as a true “immunity from suit rather than a mere
23   defense to liability.” Hunter v. Bryant, 502 U.S. 224, 227 (1991) (internal citations
24   omitted). Additionally, “courts are now empowered to address the two prongs in whichever
25   order would expedite resolution of the case.” Morales v. Fry, 873 F.3d 817, 822
26   (9th Cir. 2017). A government official’s actions or inactions violate “clearly established”
27   law when the constitutional right is “sufficiently clear that every reasonable official would
28   have understood that what he is doing violates that right.” Ashcroft v. al-Kidd, 563 U.S.
                                                   8

                                                                               3:18-cv-0326-AJB-WVG
 1   731, 741 (quoting Anderson v. Creighton, 483 U.S. 635, 640 (1987)) (internal citations
 2   omitted).
 3         Even assuming he can state a claim, Plaintiff cannot overcome qualified immunity
 4   because he cannot show the officers violated a clearly established right. “The relevant,
 5   dispositive inquiry in determining whether a right is clearly established is whether it would
 6   be clear to a reasonable officer that his conduct was unlawful in the situation he
 7   confronted.” Quiroz v. Short, 85 F. Supp. 3d 1092, 1107 (N.D. Cal. 2015). Plaintiff must
 8   point to “existing precedent [that has] placed the statutory or constitutional question
 9   beyond debate.” al-Kidd, 563 U.S. at 741. Here, Plaintiff cannot establish that correctional
10   officers’ use of minimal force to maintain order—to remove handcuffs from a passively-
11   resisting inmate—is a “clearly established” violation of the Eighth Amendment Cruel and
12   Unusual Punishment Clause. Because Plaintiff has not sufficiently pled either a violation
13   of a constitutional right or that the right was clearly established at the time of the
14   Defendants’ conduct, this Court finds that Defendants Alvarez and Deis have qualified
15   immunity.
16         G.     Claim Two: First Amendment Retaliation
17         Neither party has filed objections to the Magistrate Judge’s R&R regarding
18   Plaintiff’s Second Claim. Having reviewed the R&R, the Court finds it thorough, well-
19   reasoned, and contains no clear error. Accordingly, the Court hereby: (1) ADOPTS
20   Magistrate Judge Gallo’s R&R regarding Plaintiff’s Second Claim; and (2) GRANTS
21   Defendants’ motion to dismiss Claim Two with leave to amend.
22                                     IV.    CONCLUSION
23         Based on the reasoning stated herein, the Court ADOPTS the R&R, (Doc. No. 53),
24   GRANTS Defendants’ dismissal motion, (Doc. No. 19), and DISMISSES Plaintiff’s
25   complaint with LEAVE TO AMEND as to the retaliation claim under the First
26   Amendment only. The Court will take up Barrientos’, Hough’s, Alvarez’s, and Deis’
27   qualified immunity defense as to the retaliation cause of action after amendment. Plaintiff’s
28   Second Amended Complaint is due by September 6, 2019.
                                                   9

                                                                               3:18-cv-0326-AJB-WVG
 1        Plaintiff’s first claim under the Eighth Amendment for excessive force is
 2   DISMISSED WITH PREJUDICE and without leave to amend.
 3        IT IS SO ORDERED.
 4   Dated: July 23, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          10

                                                                   3:18-cv-0326-AJB-WVG
